The complaint as filed and amended sets forth in two counts purported causes of action against both defendants. On March 27, 1939, the defendant Carie G. Burgess demurred to the first count, and on October 6, 1939 the court, Dickenson, J., sustained such demurrer, thereby in effect ruling that, as to this defendant, the first count sets forth no legal cause of action. This ruling thus became the law of the case and construed the complaint as setting forth one cause of action against the defendant City of New Haven in the first count *Page 219 
not affecting the defendant Carie G. Burgess. Section 5512 of the General Statutes, Revision of 1930, which permits the union of several causes of action in one complaint, especially provides that such causes, so united, must, except in actions of foreclosure, affect all parties to the action. In view of the prior ruling before referred to, it appears that in its present state the complaint sets forth two separate and distinct causes of action neither of which affects both defendants, and consequently the actions are misjoined and properly demurrable for the reasons stated in the defendant Carie G. Burgess' demurrer.
   The demurrer is therefore sustained.